Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 6-16-20 have been accepted by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-6, 9, 10, 16, 17, 19-26, 28, 29, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Polcak et al. (US 2019/0129181) discloses (Fig. 5, 14, 36, and 38) an apparatus comprising:
a first display (including 547 and 552) for a user's first eye (554);
a first motion sensor (“motion sensors” discussed in [0004]) and/or a first externally facing image capture device (550, shown facing “outwards” or away from the user’s eyes in Fig. 5) configured to capture at least a first image of a user's eyes (“the tracking cameras 550, 551 measure the position of the user's eyes 554, 555” as discussed in [0069]);
a second display (including 548 and 553) for a user's second eye (555);
a second motion sensor (“motion sensors” discussed in [0004]) and/or a second externally facing image capture device (551, shown facing “outwards” or away from the user’s eyes in Fig. 5) configured to capture at least a second image of a user's eyes (similarly to as discussed above, “the tracking cameras 550, 551 measure the position of the user's eyes 554, 555” as discussed in [0069]); and
a controller (“a computing device, such as a computer” discussed in [0069]) configured to:
receive at least a first signal from: the first motion sensor and/or the first image capture device (“the tracking cameras 550, 551 measure the position of the user's eyes 554, 555. The position information may then be provided to a computing device” as discussed in [0069]),
receive at least a second signal from: the second motion sensor and/or the second image capture device (similarly to as discussed above, the signal from 551 is also provided to the controller),
determine, based on the received at least first and second signals, a change in orientation of the first display with respect to the second display (“This measurement information is then shown to the user to adjust the AR/VR headset or provided to the actuators 560, 561” as discussed in [0069], while Fig. 36 and Fig. 38 more clearly show the display and lens elements having different orientations relative to one another, with [0116] teaching that “adjustment may also be made separately for each eye”), and
control display of first content (eg. a video stream, such as 1427 shown in Fig. 14) on the first display in dependence on the determined change in orientation (for example, “Digitally cropped image for the left eye 3018 shows a subset of a picture that is projected to an HMD and emulates the difference between nose, camera, and the left eyeball” as discussed in [0104], or “accept data about the rotation of VR headset 3909, thus allowing the video player to rotate the projection sphere and change the video signal 3913 accordingly” as discussed in [0119]).
However, the first and second externally facing image capture devices (550 and 551) are specifically used to capture an image of the user’s eyes, and not an image of a user's “real world point of view” or “real world scene.”
Polcak additionally discloses (in Fig. 28):
a first externally facing image capture device (2807) configured to capture at least a first image of a user's real world point of view (“as close as possible to human eye vision and use actuators to get into the exact measured position as the user's eyes” and “simulates the position of a user's eyes” as discussed in [0102]);
a second externally facing image capture device (2808) configured to capture at least a second image of a user's real world scene (similarly, 2808 also captures the images as seen from a user’s eyes as discussed above and in [0102]).
However, while Polcak teaches that cameras 2807 and 2808 can adjust the image displayed to the user (eg. based on the user’s specific interpupil distance, Fig. 30 shows how the camera image is adjusted different, also discussed in [0104]), Polcak fails to teach or suggest that cameras 2807 and 2808 are used to “determine, based on the received at least first and second signals, a change in orientation of the first display with respect to the second display.”
Therefore, Polcak only teaches wherein images a user’s eyes change the orientation of the first display, and fails to teach or suggest wherein images of a “user's real world point of view” or a “user's real world scene” are used to “change in orientation of the first display with respect to the second display.”

Yang et al. (US 2015/0061998) discloses (Fig. 14 and 15) an apparatus comprising:
a first display (left display 48, seen in Fig. 14) for a user's first eye (the left eye in Fig. 14);
a second display (right display 48, seen in Fig. 14) for a user's second eye (the right eye in Fig. 14);
wherein the orientation of the first display with respect to the second display may be changed (for example, in the embodiment of Fig. 14, the displays are parallel, while in Fig. 15 they are tilted with respect to each other).
However, Yang only teaches changing the orientation of the display to correct distortion (discussed in [0082]), and Yang fails to teach or suggest changing the orientation of the display “based on the received at least first and second signals” corresponding to images of a user's real world

Cole et al. (US 2018/0288403) discloses (Fig. 4 and 5) an apparatus comprising:
a first display (515) for a user's first eye (409);
a second display (551) for a user's second eye (407);
wherein the orientation of the first display with respect to the second display may be changed (for example, in the embodiment of Fig. 4, the displays are parallel, while in Fig. 5 they are tilted with respect to each other).
However, Cole fails to teach or suggest changing the orientation of the display during operation, but less “based on the received at least first and second signals” corresponding to images of a user's real world.

Claim 16 recites claim limitations similar to those of claim 1, merely being directly towards a method instead of an apparatus, and so is allowable for the same reasons.

Regarding claim 29, Polcak discloses an apparatus as discussed above (see claim 1), further comprising:
at least one processor (“central processing unit” discussed in [0015] and “processing unit” discussed in [0117]); and
at least one non-transitory memory (“information may be measured beforehand and stored in the decision making unit” as discussed in [0100]) including computer program code (“a special application is required to be installed on the side of the computer or inside the standalone VR headset” as discussed in [0117]);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform limitations discussed above, regarding claim 1 (see also [0117] which discusses using the application to “play a VR video content”).
However, as the rest of the claim limitations are similar to those of claim 1, claim 29 is allowable for the same reason as discussed above.

Claims 2, 4-6, 9, 10, 17, 19-26, 28, and 40 are depending upon claims 1 and 16, and so are allowable for the same reasons as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691